Citation Nr: 1222590	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-31 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to September 1981.  He had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2011 hearing at the Waco, Texas RO.  A transcript of that hearing is of record.  

During his hearing, the Veteran stated that he wished to withdraw his claims for entitlement to service connection for tinnitus and entitlement to service connection for a dental condition.  Accordingly, those issues are withdrawn.  38 C.F.R. § 20.202.

FINDINGS OF FACT

1.  Bilateral pes planus pre-existed the Veteran's active military service; thus, the Veteran is not entitled to the Presumption of Soundness.

2.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral foot disorder permanently increased in severity beyond its natural progression during his active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1116, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.  38 C.F.R. § 20.1102 (2011); Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Service Connection 

Service connection may be granted for disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the veteran's active military service, establishes the disease was incurred during the military service.  38 C.F.R. § 3.303(d).  As a general matter, to establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted, and enrolled for military service, except as to defects, infirmities, or disorders noted at the time of the military entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such military service.  See 38 U.S.C.A. § 1111 (West 2002).

Here, the Veteran's service treatment records include his July 1977 report of medical examination for enlistment which notes pes planus on entry into service.  
Since the Veteran's bilateral pes planus was noted and recorded during his enlistment examination, he is not entitled to the Presumption of Soundness.  The Presumption of Soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

If, as here, a pre-existing disorder is noted upon entry into the military service, a veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  Independent medical evidence is then needed to support a finding that the pre-existing disorder increased in severity during the veteran's active military service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Intermittent or temporary flare-ups during military service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying disorder, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of the military separation but one that still currently exists - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  However, the Presumption of Aggravation applies where there was a worsening of the disorder during the veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

In deciding the appeal, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there is no valid claim).  Here, the Veteran has a current diagnosis of bilateral pes planus.  Specifically, the Veteran is shown to have received treatment for this disorder and to have undergone operations on both feet to correct his disorder.  The Veteran's testimony to the undersigned Veteran's Law Judge, statements in support of his claim and treatment records demonstrate that he still experiences pain and difficulty with his feet.

Service treatment records are silent as any complaints for or treatment of a bilateral foot disorder.  The Veteran asserts that despite the fact that he had pes planus upon enlisting, he never experienced foot problems until boot camp training and that his present foot disorder is due to his time in service.  Supporting the Veteran's claim is a September 2011 letter from VA medical center podiatry resident Dr. J.H. who stated that in his opinion the Veteran's pes planovalgus was a service connected condition.

Weighing against the Veteran's claim is the fact that the medical evidence does not demonstrate a foot disorder during service or for years thereafter.  Further, while Dr. J.H. stated his medical opinion that the Veteran's bilateral foot disorder should be service-connected, he stated no reason for this belief, making the nexus opinion weaker than it might otherwise be.  Here, noting that the Veteran, as a lay person, is competent to report as to such symptoms that are capable of lay observation, to include foot pain during and after service, the Board finds that the evidence of record contains a relative balance of evidence for and against concluding the Veteran's pre-existing bilateral pes planus permanently worsened beyond its natural progression during his active military service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, resolving all reasonable doubt in his favor, the Board finds that his claim for service connection for a bilateral foot disorder must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bilateral foot disorder, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


